ORDER

PER CURIAM.
Shannon Pitts, movant, appeals from the judgment denying his Rule 24.035 motion for post-convietion relief after he pleaded guilty to second degree murder in violation of Section 565.021 RSMo (1994), and first degree assault in violation of Section 565.050 RSMo (1994).
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s decision is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).